DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 24 February 2021 have been entered and overcome the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the allowable subject matter of claim 3 (now canceled) into independent claim 1, as suggested by the Examiner in the previous office action.  Thus, the instant application is now in condition for allowance.  The reasons are repeated in this office action.
Regarding independent claim 1
Due to their dependencies upon independent claim 1, claims 2 and 4-17 are also allowable.
The subject lens structure described earlier is provided for forming a light distribution pattern preferable for a vehicle lighting apparatus.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 March 2021